DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “a body non-facing surface” in line 2 of the claim is unclear if the body non-facing surface is the same or different from the previously recited body non-facing surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (US 2013/0211363) in view of Komatsubara (US 2015/0327516).
In re. claim 1, LaVon teaches an absorbent article having a longitudinal direction (L1) and a lateral direction (T1), and including a ventral region (sections 106, 108) (fig. 3), a dorsal region (sections 102, 104) (fig. 3) (para [0051]) and an intermediate region (30) extending in the longitudinal direction between the ventral region and the dorsal region (fig. 3) and including an absorbent core (62) (para [0029]) extending from the intermediate region to the ventral region (fig. 3), wherein: the ventral region and the dorsal region each have a lower edge and an upper edge both extending in the lateral direction and opposite to each other in the longitudinal direction (fig. 3), the ventral region and the dorsal region each have a lateral edge extending in the longitudinal direction between the lower edges and the upper edges (fig. 3), a lower edge area having the lower edge, an upper edge area having the upper edge, a middle area positioned between the lower edge area and the upper edge area (fig. 3), and a connecting means (32) for detachably connecting each lateral edge of the ventral region and each lateral edge of the dorsal region to each other (para [0044]); the connecting means includes a pair of fastening tabs extending outward in the lateral direction from each of the lateral edges of the ventral region and receiving areas positioned on a body non-facing surface of the dorsal region and releasably engageable with the respective fastening tabs (para [0044]); a loin opening (fig. 2) and a pair of leg openings (fig. 2) are respectively defined when each lateral edge of the ventral region and each lateral edge of the dorsal region have been connected to each other (fig. 2); the lower edge area is defined by an elastic area contractible in the lateral direction (e.g. 106) (para [0059]), the ventral region includes a first elastic area located on the side of the leg-openings which is 
LaVon fails to disclose the absorbent article is for a pet animal; the intermediate region includes a tail opening passable through a tail of the pet animal; the absorbent core is positioned between the tail opening and the ventral region; a tensile stress of the first elastic area is stronger than a tensile stress of the second elastic area; and a fixed part of the fastening tab is attached on a non-elastic area being positioned outward of the third elastic area in the lateral direction so that the whole of the fixed part is not overlapped with the third elastic area.
Komatsubara teaches an absorbent article is for a pet animal (fig. 15); an intermediate region (120) (fig. 1) includes a tail opening (191) passable through a tail of the pet animal (para [0081]); an absorbent core (200) is positioned between the tail opening (191) and a ventral region (110); and a fixed part (320) of a fastening tab (300) (fig. 3) is attached on a non-elastic area being positioned outward in the lateral direction so that the whole of the fixed part is not overlapped with any elastic area (fixed part (320) does not overlap elastic areas (400, 500, 600)) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified LaVon to incorporate the teachings of Komatsubara to make the absorbent article usable for a pet animal with the associated tabs, as LaVon states the invention is related to pull on absorbent garments, and doing so would allow the benefits of the reduced potential sagging to be applied to animal pull on absorbent garments.
LaVon as modified by Komatsubara doesn’t specifically state a tensile stress of the first elastic area is stronger than a tensile stress of the second elastic area.

In re. claim 2, LaVon as modified by Komatsubara (see LaVon) teach the absorbent article according to claim 1 further including a rectangular ventral panel forming the ventral region, a rectangular dorsal panel forming the dorsal region, and a rectangular absorbent panel including the absorbent core and extending in the longitudinal direction while connecting to the ventral region and the dorsal region (fig. 3); and a lower edge of the ventral region extending linearly in the lateral direction, both lateral edges of the intermediate region extend in the longitudinal direction, and both the lateral edges of the intermediate region and the lower edge of the ventral region orthogonally intersect with each other (fig. 3).  
In re. claim 3, LaVon as modified by Komatsubara (see LaVon) teach the absorbent article according to claim 1 wherein the absorbent article has a body facing surface (interior of article in fig. 1) to face a pet animal's body (see fig. 15 of Komatsubara) and a body non-facing surface opposite to the body facing surface (exterior of article in fig. 1); the ventral region (30) includes an interior sheet (58) lying on the body facing surface (fig. 3), an exterior sheet (60) lying on the body non-facing surface (para [0038]), and thread-like or string-like elastic members (64) extending in the lateral direction between the interior sheet and the exterior sheet (para [0038]); the first elastic area is defined by the elastic members located on the side of the lower edges, and the second elastic  area is  efined by the elastic members located on the side of the upper edges (fig. 3).  

In re. claim 5, LaVon as modified by Komatsubara (see Komatsubara) teach the absorbent article according to 1 wherein the pair of fastening tabs (300) are disposed nearer to an upper edge than a lower edge of the ventral region (fig. 1).  
In re. claim 8, LaVon as modified by Komatsubara (see LaVon) teach the absorbent article according to claim 1 wherein the dorsal region has a fourth elastic area contractible in the lateral direction (six elastic areas (110-120) shown in fig. 3).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.D.H./
Primary Examiner
Art Unit 3647


/Christopher D Hutchens/Primary Examiner, Art Unit 3647